        Case 1:21-cr-00276-CKK Document 1-1 Filed 03/16/21 Page 1 of 11




                                   STATEMENT OF FACTS

        Your affiant, Timothy J. Kolonick, is a Special Agent with the Federal Bureau of
Investigation (“FBI”) assigned to the Cleveland Division. I have been a Special Agent with the
FBI since September 2001. Prior to joining the FBI, I was a Cleveland Police Officer for three
years and a Secret Service agent for three years. Currently, I am tasked with investigating
criminal activity in and around the Capitol grounds on January 6, 2021. As a Special Agent I am
authorized by law or by a Government agency to engage in or supervise the prevention,
detention, investigation, or prosecution of a violation of Federal criminal laws.

       The U.S. Capitol is secured 24 hours per day by U.S. Capitol Police. Restrictions around
the U.S. Capitol include permanent and temporary security barriers and posts manned by U.S.
Capitol Police. Only authorized people with appropriate identification are allowed access inside
the U.S. Capitol. On January 6, 2021, the exterior plaza of the U.S. Capitol was also closed to
members of the public.

        On January 6, 2021, a joint session of the United States Congress convened at the United
States Capitol, which is located at First Street, SE, in Washington, D.C. During the joint session,
elected members of the United States House of Representatives and the United States Senate
were meeting in separate chambers of the United States Capitol to certify the vote count of the
Electoral College of the 2020 Presidential Election, which had taken place on November 3, 2020.
The joint session began at approximately 1:00 p.m. Shortly thereafter, by approximately 1:30
p.m., the House and Senate adjourned to separate chambers to resolve a particular objection.
Vice President Mike Pence was present and presiding, first in the joint session, and then in the
Senate chamber.

        As the proceedings continued in both the House and the Senate, and with Vice President
Mike Pence present and presiding over the Senate, a large crowd gathered outside the U.S.
Capitol. As noted above, temporary and permanent barricades were in place around the exterior
of the U.S. Capitol building, and U.S. Capitol Police were present and attempting to keep the
crowd away from the Capitol building and the proceedings underway inside.

        At such time, the certification proceedings were still underway and the exterior doors and
windows of the U.S. Capitol were locked or otherwise secured. Members of the U.S. Capitol
Police attempted to maintain order and keep the crowd from entering the Capitol; however,
shortly around 2:00 p.m., individuals in the crowd forced entry into the U.S. Capitol, including
by breaking windows and by assaulting members of the U.S. Capitol Police, as others in the
crowd encouraged and assisted those acts.

        Shortly thereafter, at approximately 2:20 p.m. members of the United States House of
Representatives and United States Senate, including the President of the Senate, Vice President
Mike Pence, were instructed to—and did—evacuate the chambers. Accordingly, the joint session
of the United States Congress was effectively suspended until shortly after 8:00 p.m. Vice
President Pence remained in the United States Capitol from the time he was evacuated from the
Senate Chamber until the sessions resumed.
         Case 1:21-cr-00276-CKK Document 1-1 Filed 03/16/21 Page 2 of 11




        During national news coverage of the aforementioned events, video footage which
appeared to be captured on mobile devices of persons present on the scene depicted evidence of
violations of local and federal law, including scores of individuals inside the Capitol building
without authority to be there.

        A private citizen filmed some of the violence that occurred at the U.S. Capitol on January
6, 2021. That individual made the video available for public viewing on the Internet, and it was
captured by the FBI. The video shows a male assailant pushing back barricades and later
repeatedly striking a U.S. Capitol Police Officer and grabbing the officer’s gas mask. The
assailant’s actions took place on the lower terrace as a crowd built up to eventually overwhelm
U.S. Capitol Police Officers and Metropolitan Police Department Officers protecting the Capitol
building.

        During the first four minutes of the video, officers hold a line forming a perimeter in
front of an entrance to the U.S. Capitol with officers standing on one side of a line of barricades
closer to the Capitol building and a crowd on the other side of the barricades. Approximately
four minutes into the video, the officers’ line begins to deteriorate as members of the crowd
break through the barricades in an effort to reach the Capitol building. The assailant contributes
to breaking through the officers’ line by pushing through a barricade and driving officers further
back toward the Capitol building.

       The photos below show the assailant’s actions, the time marks indicate the time in the
video when the actions took place




                            4:10 – Assailant pushes against barricades




                                                 2
         Case 1:21-cr-00276-CKK Document 1-1 Filed 03/16/21 Page 3 of 11




                       4:18 – Assailant continues to push against barricades

        Over the next three to four minutes, officers fall back and form another line closer to the
Capitol building without barricades. During this time, there is initially some space between the
officers and the crowd as the crowd slowly moves in closer. The assailant is part of the crowd
moving in to approach the officers as the officers form a new line without barricades.




                        5:12 – Assailant moves in toward officers’ new line

                                                  3
        Case 1:21-cr-00276-CKK Document 1-1 Filed 03/16/21 Page 4 of 11




       Meanwhile, other members of the crowd are grabbing officers, spraying officers with
what appears to be pepper spray, and tossing barricades and other objects at the officers. By
approximately eight minutes into the video, the crowd presses against the officers in their new
line. The assailant remains in the front of the crowd, pushing up and shoving against officers.




                              7:55 – Assailant pushes against officers




                              8:10 – Assailant pushes against officers

                                                  4
        Case 1:21-cr-00276-CKK Document 1-1 Filed 03/16/21 Page 5 of 11




        While at the front of the crowd, the assailant assaults a U.S. Capitol Police Officer. The
assailant first strikes the officer multiple times.




                       8:45 – Assailant strikes U.S. Capitol Police Officer




                       8:47 – Assailant strikes U.S. Capitol Police Officer
                                                 5
        Case 1:21-cr-00276-CKK Document 1-1 Filed 03/16/21 Page 6 of 11




        The assailant then grabs for the officer’s gas mask, under the officer’s face shield.
Notably, just prior to the assaults and gas-mask-grab, a member of the crowd sprays what
appears to be bear-spray towards the officers. As such, the assailant attempted to expose the
officer to the spray by grabbing the officer’s gas mask.




                          8:50 – Assailant grabs at officer’s gas mask




                           8:51 – Assailant grabs officer’s gas mask
                                                6
        Case 1:21-cr-00276-CKK Document 1-1 Filed 03/16/21 Page 7 of 11




        After the assailant struck the officer and grabbed the officer’s mask, another officer
struck the assailant to protect the officer under attack. The officers were able to knock down the
assailant. As the assailant moved back from the officers’ line, the individual operating the
camera followed him and asked the assailant his name and where he was from. The assailant
stated his name was “Cliff” and that he was from “Ohio.” Cliff then stated “whatever it takes for
my country,” “I’m not done,” “I’m going back in”.

       A still image from the video, pictured below, showing the assailant’s face was publicly
displayed by the FBI as photograph AFO (Assault of a Federal Officer) #124. This photograph
was shared to several media outlets.




       On February 7, 2021, a tipster contacted the FBI and stated the individual in photograph
AFO #124 is an individual named “Cliff” that graduated from Wellington High School class of
2018, in Wellington, Ohio.

        On, February 9, 2021, the FBI, through searching FBI and public databases, was only
able to find one “Cliff” from Wellington, Ohio that would be around the age to have graduated
from the class of 2018. That “Cliff” was identified as CLIFFORD MACKRELL
(“MACKRELL”). In addition, open source internet searching identified MACKRELL’s
Facebook page https://www.Facebook.com/profile.php?Id=100009515070418. On February 10,
2021, Facebook was served with a preservation request pursuant to 18 U.S.C. § 2703(f) related
to the Target Account.

        On February 18, 2021, this case was forwarded to your affiant for follow up. I made a
photographic comparison between CLIFFORD MACKRELL’s Ohio Bureau of Motor Vehicles
(“BMV”) license and the individual in photograph AFO #124. The BMV photograph resembles
the assailant depicted in photograph AFO #124. Among other common characteristics, both
photographs depict an individual that has a birth mark or mole on his lower right face, close to
the jaw line; however, the BMV photograph depicts an individual with longer hair and facial
stubble. Photographs from MACKRELL’s Facebook page, as pictured below and cropped for
focus, more clearly match the assailant depicted in AFO #124. These photographs were captured
as screen shots by the FBI when reviewing MACKRELL’s Facebook page on February 10, 2021.

                                                7
         Case 1:21-cr-00276-CKK Document 1-1 Filed 03/16/21 Page 8 of 11




Information from MACKRELL’s Facebook page identifies CLIFF MACKRELL as the
Facebook account holder. Content has since been removed been Mackrell’s Facebook account, to
include the two photographs below.




        On February 25, 2021, a search warrant was issued to Facebook account
https://www.Facebook.com/profile.php?Id=100009515070418. This warrant requested
subscriber and content information on the Facebook account believed to be that of CLIFFORD
MACKRELL.

       On February 25, 2021, Facebook provided your affiant with the results of the warrant
served on Facebook. These results had biographical and photographic evidence that suggests this
account is operated by MACKRELL.

       On January 6, 2021, the day of Capitol incident, MACKRELL posted “hey libtards and
conservatives let’s stop fighting for a minute so I was thinking you libtards think the government
was corrupt in 2016 right well I’ve thought they were corrupted for a very long time now how
about we get rid of all of them because well it is out literal job as american’s to kill the tyrannical
government. Also fuck all news stations.”

    A review of Facebook messenger revealed the following conversation between
MACKRELL and two other Facebook users.

                                                  8
         Case 1:21-cr-00276-CKK Document 1-1 Filed 03/16/21 Page 9 of 11




On January 5, 2021, MACKRELL’s Facebook messenger stated:

Mackrell: Well shoot I’m in dc?

FB User 1: Are you really??

Mackrell: Hell yea

This conversation continued on January 7, 2021, in which MACKRELL stated the
following comments:

FB User 1: Did they get in ?

Mackrell: Some people did but after we had control the majority left because
it was just a message to them also there was no gun fire except for
one person

Mackrell: Dude people are saying we are worse and shit. Literally we used
nothing but our body’s image if all those people had guns???

Mackrell: Yea but we didn’t do anything like what they did we didn’t destroy
peoples lives for no reason I mean the cops got there ass handed
to them but at the same time we also made sure they were ok like
we helped them make it inside of the capitol now people like Cici
thinks we are the bad guys

Mackrell: Well think about what happened today it was just a warning we
didn’t use any weapons but flags and hand no one had a gun now
what would happen if we did???

FB User 1: Are you still there?

Mackrell: Yea why??

FB User 1: Wondering what’s going on now

Mackrell: I think there is a small protest but I’m not out there one I’m in pain
and 2 I don’t like that people went in and stole shit from the capitol

FB User 1: Why are you in pain and yeah I don’t either that crosses the line

Mackrell: That’s acting like BLM I don’t support that which is why I helped
save the cops. Yo I got 2 free flags now😂😂😂😂😂😂

Mackrell: You should see the footage that I got 😂😂😂😂

                                                 9
        Case 1:21-cr-00276-CKK Document 1-1 Filed 03/16/21 Page 10 of 11




Mackrell: Oops I lost the camera 😂😂😂😂

FB User 1: Send it to me I’ll watch it later I’m at work

Mackrell: I can’t I lost it when the cops attacked me 😂😂

There was also a separate discussion thread on January 7, 2021:

FB User 2: You make it back home or are you still in DC

Mackrell: Still in DC

FB User 2: You good out there

Mackrell: Lol broe my head hurts I got hit with baton 10-15 times but yeah is something in the
news

        Based on the foregoing, your affiant submits that there is probable cause to believe that
CLIFFORD MACKRELL violated 18 U.S.C. § 111(a)(1), which makes it a crime to forcibly
assault, resist, oppose, impede, intimidate, or interfere with a person designated in 18 U.S.C.
§ 1114, which includes certain federal officers or employees or those assisting them, where such
acts involve physical contact with the victim of that assault, while the officer or employee is
engaged in or on account of the performance of official duties.

        Your affiant further submits that there is probable cause to believe that CLIFFORD
MACKRELL violated 18 U.S.C. § 1752(a)(1), (2), and (4) which makes it a crime to (1)
knowingly enter or remain in any restricted building or grounds without lawful authority to do;
and (2) knowingly, and with intent to impede or disrupt the orderly conduct of Government
business or official functions, engage in disorderly or disruptive conduct in, or within such
proximity to, any restricted building or grounds when, or so that, such conduct, in fact, impedes
or disrupts the orderly conduct of Government business or official functions; (4) knowingly
engages in any act of physical violence against any person or property in any restricted building
or grounds; or attempts or conspires to do so. For purposes of Section 1752 of Title 18, a
“restricted building” includes a posted, cordoned off, or otherwise restricted area of a building or
grounds where the President or other person protected by the Secret Service, including the Vice
President, is or will be temporarily visiting; or any building or grounds so restricted in
conjunction with an event designated as a special event of national significance.

       Your affiant further submits there is probable cause to believe that CLIFFORD
MACKRELL violated 18 U.S.C. 231(a)(3), which makes it unlawful to commit or attempt to
commit any act to obstruct, impede, or interfere with any fireman or law enforcement officer
lawfully engaged in the lawful performance of his official duties incident to and during the
commission of a civil disorder which in any way or degree obstructs, delays, or adversely affects
commerce or the movement of any article or commodity in commerce or the conduct or
performance of any federally protected function. For purposes of Section 231 of Title 18, a

                                                 10
        Case 1:21-cr-00276-CKK Document 1-1 Filed 03/16/21 Page 11 of 11




federally protected function means any function, operation, or action carried out, under the laws
of the United States, by any department, agency, or instrumentality of the United States or by an
officer or employee thereof. This includes the Joint Session of Congress where the Senate and
House count Electoral College votes.


      Finally, your affiant submits there is also probable cause to believe that CLIFFORD
MACKRELL violated 40 U.S.C. § 5104(e)(2)(F), which makes it a crime to willfully and
knowingly engage in an act of physical violence in the Grounds or any of the Capitol buildings.



                                                    _________________________________
                                                    SA Timothy J. Kolonick
                                                    Federal Bureau of Investigation

Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
telephone, this 16th day of March 2021.


                                                    ___________________________________
                                                    Robin M. Meriweather
                                                    U.S. MAGISTRATE JUDGE




                                               11
